Title: From Benjamin Franklin to Jane Mecom, 21 February 1763
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
Philada. Feb. 21. 1763
I have now the Pleasure of acquainting you that my Son and Daughter are safely arriv’d at my House, and both very well. They present their Duty to Brother Mecom and you. He sets out for his Government on Wednesday.
I am greatly to blame for not sending the enclos’d sooner. It was wrote by your Sister several Weeks since, and given to me to be forwarded. I thought it was done or rather did not think of it at all till this Morning, when I found it on my Desk cover’d with some Papers. Excuse me, if you can.
Tell me how you do, and where you live, and what you would advise me to concerning Lodging when I come to Boston. As I think I shall stay two or three Months, I have half a Mind to keep House, that is, Bachelor’s Hall, in that which was Sister Douse’s. Cannot one hire Furniture for a Quarter or Half a Year? In London one may very easily. I hope to see you in May or June.
My Love to all. I am as ever Your affectionate Brother
B Franklin
